Citation Nr: 1037050	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-31 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for an anxiety disorder.

4.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert E. Olson, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had recognized Philippine guerilla 
service from September 1, 1944, to March 31, 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2004 and September 2007 
by the Manila, the Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 2010, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  The Veteran waived agency of original 
jurisdiction review of evidence submitted at the hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peptic ulcer 
disease, irritable bowel syndrome, and an anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue addressed in this decision has been obtained.  

2.  VA medical evidence shows the Veteran's PTSD is manifested by 
total and permanent impairment.


CONCLUSION OF LAW

The criteria for an increased 100 percent rating for PTSD 
effective from the date of receipt of the Veteran's claim on 
November 15, 2004, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in June 2004, December 2004, April 2007, April 2008, 
and September 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in April 2008.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Court has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the medical 
opinions obtained in this case are adequate.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

Increased Rating Claim
Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Court has held that global assessment of functioning (GAF) 
scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale
70 - 61
Mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.
60 - 51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).
50 - 41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

See 38 C.F.R. § 4.130 (2009) (the nomenclature employed in the 
schedule is based upon the DSM-IV, which includes the GAF scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to the 
symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 443 (2002).  



Factual Background and Analysis

Service records show the Veteran had recognized guerilla service 
during World War II.  A VA administrative decision in August 
2007, however, found he was not a prisoner of war for VA 
compensation purposes.  

In correspondence dated in November 2004 the Veteran requested 
entitlement to service connection for PTSD.  In support of his 
claim he submitted a statement from his treating VA psychiatrist, 
U.N.D., M.D., describing symptoms of PTSD he had experienced 
since his capture by the Japanese in 1943.  It was noted the 
Veteran had repeated and distressing recollections of the events 
of torture, dissociative episodes, frequent nightmares, 
intolerance of noisy surroundings, hyperstartle response, and 
persistent efforts to avoid any reminders of combat.  The 
physician stated his symptoms had become so chronic and pervasive 
that they affected nearly all aspects of his life.  He was 
considered to be totally and permanently disabled due to PTSD.

VA examination in May 2005 included a diagnosis of chronic PTSD 
and provided a GAF score of 43.  The examiner noted the Veteran 
was anxious throughout the interview, restless, and somewhat 
depressed, but that he denied suicidal or homicidal ideation.  He 
was alert and oriented to time, place, and focusing.  His memory 
was okay, but he had some difficulty with attention, focusing, 
and attention.  His judgment was okay, but insight was limited.  

In correspondence dated in May 2008 Dr. U.N.D., in essence, 
reiterated the opinion that the Veteran was totally and 
permanently disabled due to PTSD.  He noted that the Veteran's 
ability to recall information was compromised by memory 
impairment related to dementia and he had difficulty giving a 
coherent account of WW II events.

VA examination in May 2008 noted the Veteran's claims file was 
not available for review, but provided a diagnosis of PTSD and a 
GAF score of 60.  It was noted that the Veteran was oriented to 
person, place, and time.  He spoke clearly and his answers were 
coherent and relevant.  He denied suicidal or homicidal thoughts 
and denied hallucinations or delusions.  His mood was anxious and 
depressed.  His memory for recent and remote events was good.  

Based upon the evidence of record, the Board finds the Veteran's 
service-connected PTSD is manifested by a total and permanent 
impairment.  The overall evidence of record indicates that he has 
had a total occupational and social impairment since the receipt 
of his claim on November 15, 2004.  The opinions of the Veteran's 
treating psychiatrist, Dr. U.N.D., are persuasive.  Although the 
Board notes that the VA examiner reported at the most recent VA 
examination in May 2008 that the Veteran was oriented, coherent, 
and relevant, and his memory for recent and remote events was 
good, the Board notes that the Veteran's claims folder was not 
available for review by that examiner.  Moreover, VA treatment 
records show persistent symptoms of insomnia, nightmares, 
hyperstartle response, distressing recollection of traumatic 
events and avoidance symptoms.  Further, the Veteran is noted to 
have mild cognitive impairment, and dementia which his treating 
physician has reported resulted in memory impairment and which 
the recent VA examiner did not note or discuss.  Also, the most 
recent VA examiner stated that the Veteran had no impairment of 
thought process or social functioning, which is contrary to VA 
treatments records as well as the testimony provided by the 
Veteran and his spouse at his April 2010 personal hearing.  The 
Board finds that the Veteran and his spouse are not only 
competent to report observable symptoms, but those statements are 
credible as well, given the VA treatment records and the opinions 
of the Veteran's VA treating psychiatrist.   

There is no evidence of symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name; however, the assigned GAF score of 43 and the opinion of 
the Veteran's treating VA psychiatrist are indicative of a total 
disability.  Therefore, entitlement to an increased 100 percent 
rating is warranted effective from the date of receipt of the 
Veteran's claim on November 15, 2004.  

ORDER

Entitlement to an increased 100 percent rating for PTSD effective 
from the date of receipt of the Veteran's claim on 
November 15, 2004, is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his remaining service connection claims.  
For the reasons provided below, the Board finds additional 
development is required as to these matters.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  VA regulations provide that a medical examination or 
medical opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be associated 
with the established event, injury, or disease. 38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

In this case, the Veteran contends that he has peptic ulcer 
disease, irritable bowel syndrome, and an anxiety state 
manifested by insomnia as a result of his recognized service.  He 
stated that he was tortured and beaten as a prisoner of war and 
that he had been sick including with irritable bowel syndrome 
since then.  An August 1946 service department examination report 
noted a normal evaluation of the abdominal viscera.

In correspondence dated in August 2004 the Veteran's physician, 
S.M.M., M.D., noted diagnoses including anxiety neurosis with 
insomnia, irritable bowel syndrome and peptic ulcer disease.  A 
fellow serviceman, V.C.M., reported in January 2005 that he had 
known the Veteran since childhood and that in 1945 the Veteran 
had irritable bowel syndrome and a peptic ulcer.  As the 
Veteran's peptic ulcer disease, irritable bowel syndrome, and 
anxiety disorder claims have not been addressed by VA 
examination, the Board finds additional development is required 
prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination(s) for opinions 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has peptic ulcer 
disease, irritable bowel syndrome, or an 
anxiety disorder  manifested by insomnia as 
a result of an injury or disease incurred 
or aggravated during active service.  The 
examination should be conducted following 
the protocol in any applicable VA 
Examination Worksheet.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


